IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

ISSAC JEMEL TILLMAN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Petitioner,                          DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D15-1429

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 5, 2015.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Issac Jemel Tillman, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Fla. R. App. P. 9.141(d).

WOLF, ROWE, and SWANSON, JJ., CONCUR.